Citation Nr: 1017519	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to service connection for post-concussion 
syndrome.

4.  Entitlement to an initial rating greater than 30 percent 
for an acquired psychiatric disability.

5.  Entitlement to service connection for hypomania.

6.  Entitlement to service connection for hypochondria.

7.  Entitlement to a disability rating greater than 
60 percent for degenerative disc disease with herniated 
nucleus pulposus (HNP) and scoliosis of the lumbosacral 
spine.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for allergic rhinitis.

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for chronic maxillary 
and bilateral ethmoid sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to December 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Although the Veteran initially requested a 
Central Office Board hearing in January 2007, he subsequently 
withdrew his Board hearing request in March 2007.  See 
38 C.F.R. § 20.704 (2009).

The Board observes that, in a January 2005 rating decision, 
the RO denied the Veteran's claims of service connection for 
allergic rhinitis and for chronic maxillary and bilateral 
ethmoid sinusitis.  The Veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for allergic rhinitis and for chronic 
maxillary and bilateral ethmoid sinusitis are as stated on 
the title page.  Regardless of the RO's actions, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen these claims.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of whether new and material evidence has been 
received to reopen the Veteran's previously denied claims of 
service connection for allergic rhinitis and for chronic 
maxillary and bilateral ethmoid sinusitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence indicates that the 
Veteran's migraine headaches are not related to active 
service or any incident of such service, including an in-
service fall.

3.  The competent medical evidence indicates that the 
Veteran's obstructive sleep apnea is not related to active 
service or any incident of such service, including an in-
service fall.

4.  The competent medical evidence indicates that the Veteran 
does not experience any current disability due to his claimed 
post-concussion syndrome which could be attributed to active 
service.

5.  The competent medical evidence indicates that the 
Veteran's service-connected acquired psychiatric disability 
is manifested by, at worst, occupational and social 
impairment with occasional decrease in work efficiency.

6.  In a statement dated on March 12, 2007, prior to the 
promulgation of a decision in the appeal, the appellant 
requested a withdrawal of his appeal with respect to the 
denial of his service connection claims for hypomania and for 
hypochondria.

7.  In a statement dated on March 12, 2007, prior to the 
promulgation of a decision in the appeal, the appellant 
requested a withdrawal of his appeal with respect to the 
denial of his increased rating claim for degenerative disc 
disease with HNP and scoliosis of the lumbosacral spine.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Obstructive sleep apnea was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Post-concussion syndrome was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  The criteria for an initial rating greater than 
30 percent for an acquired psychiatric disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9413 (2009).  

5.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to an increased 
rating for degenerative disc disease with HNP and scoliosis 
of the lumbosacral spine.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

6.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issues of entitlement to service 
connection for hypomania and for hypochondria.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Veteran's higher initial rating claim for an acquired 
psychiatric disability arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

With respect to the Veteran's service connection claims for 
migraine headaches, obstructive sleep apnea, and for post-
concussion syndrome, VCAA letters were sent to the Veteran 
and his service representative in July and December 2005 that 
provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, a March 2006 letter informed the Veteran 
of what type of information and evidence was needed to 
establish a disability rating and effective date.  All of 
these letters were issued prior to the adverse determination 
currently on appeal.  Accordingly, no further development is 
required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records as well as post-service reports of 
VA and private treatment and examination.  The Veteran has 
been provided with VA examinations which address the 
contended causal relationship between his migraine headaches, 
obstructive sleep apnea, post-concussion syndrome and active 
service.  The Veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected acquired psychiatric disability.  Moreover, 
the Veteran's statements in support of the claims are of 
record.  The Board has reviewed such statements carefully and 
concludes that no available outstanding evidence has been 
identified.  The Board also has perused the medical records 
for references to additional treatment reports not of record 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Claims

The Veteran contends that he incurred migraine headaches, 
obstructive sleep apnea, and post-concussion syndrome during 
active service.  He specifically contends that all of these 
disabilities stem from an in-service fall down a set of 
stairs at his barracks which caused a concussion.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
migraine headaches, obstructive sleep apnea, and for post-
concussion syndrome.  Despite the Veteran's assertions to the 
contrary, a review of his service treatment records shows 
that he was not treated for migraine headaches and/or for 
obstructive sleep apnea at any time during active service, 
including after he fell down some steps at his barracks.  The 
Board acknowledges that the Veteran was diagnosed as having a 
concussion after being found unconscious at the bottom of 
some steps at his barracks while on active service in 
February 1978 after he fell.  The Veteran's post-concussion 
syndrome resolved after several months of in-service 
treatment with the only residual being mild weakness of the 
right lower extremity.  It appears instead that the Veteran 
experienced headaches daily but he did not lose any time from 
work due to his headaches between his separation from active 
service in December 1980 and in 2003, or approximately 
23 years later, when he began experiencing migraine headaches 
(as the VA examiner noted in January 2006).  The Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The competent and probative medical evidence shows that, 
although the Veteran currently experiences migraine headaches 
and obstructive sleep apnea, these disabilities are not 
related to active service.  The VA examiner opined in January 
2006 after reviewing the Veteran's claims file and conducting 
a physical examination of the Veteran that it was unlikely 
that the Veteran's current migraine headaches were related to 
his in-service fall because he did not report to sick call 
for headaches between his acknowledged fall and concussion in 
February 1978 and his separation from service in December 
1980.  The VA examiner noted that the Veteran appeared to 
have recovered from his in-service fall within a few months.  
This examiner also noted that the Veteran's post-service 
daily, mostly non-disabling, and mostly non-migraine 
headaches had been managed inappropriately by heavy usage of 
narcotic drugs to treat low back pain and his headaches had 
been perpetuated by use of these medicines.  The VA examiner 
concluded that it was not rational to link all of the 
Veteran's current headache problems to his in-service fall.  
This examiner also opined that the Veteran's sleep apnea was 
not likely due to his in-service concussion.  He finally 
opined that "incriminating the initial head trauma and 
concussion for all of [the Veteran's] current problems does 
not seem appropriate or rational."

The Board notes that, in a March 2006 letter, Ganana Tesfa, 
M.D., stated that it was more likely than not that the 
Veteran's in-service head trauma was "the direct cause" of 
his migraine headaches.  The Board finds Dr. Tesfa's March 
2006 letter less than probative on the issue of whether the 
Veteran's current migraine headaches are related to service.  
First, the Board notes that this letter is not credible 
medical evidence because it contains incorrect grammar and 
syntax.  Second, Dr. Tesfa does not provide any basis or 
rationale for his opinion and it is not clear whether he had 
access to or reviewed any of the Veteran's medical records, 
to include his service treatment records, prior to rendering 
his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Thus, it appears that Dr. Tesfa's March 2006 opinion 
is based solely on what the Veteran reported regarding his 
in-service history and the Veteran's unsupported assertion 
that a fall during active service caused his migraine 
headaches.  Accordingly, to the extent that Dr. Tesfa based 
his March 2006 opinion solely on the Veteran's assertions 
regarding the in-service origin of his current migraine 
headaches, the Board finds that such medical evidence is not 
probative on the issue of whether the Veteran's current 
migraine headaches are related to active service.  In 
summary, there is no competent medical evidence, including a 
medical nexus opinion, linking the Veteran's current migraine 
headaches and/or obstructive sleep apnea to an incident of or 
finding recorded during active service.

The VA examiner noted in January 2006 that the Veteran had 
recovered from his concussion "shortly thereafter, for a 
period of four months, more or less."  This examiner also 
noted that the Veteran had residual post-traumatic edema in 
the motor area in the left cerebral cortex which had 
resolved.  There was no indication at the January 2006 VA 
examination or in other medical evidence of record that the 
Veteran experiences any current disability due to post-
concussion syndrome which could be attributed to active 
service, however.  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the 
absence of proof of current disability.  Absent evidence of 
current disability due to post-concussion syndrome which 
could be attributed to active service, the Board finds that 
service connection for post-concussion syndrome is not 
warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran is competent 
to report that he fell down some steps at his barracks and 
experienced a concussion during active service.  This 
assertion is supported by the Veteran's contemporaneous 
service treatment records.  The Veteran has not shown, 
however, that he has the expertise required to diagnose 
migraine headaches, obstructive sleep apnea, or post-
concussion syndrome.  Nor is the Veteran competent to offer 
an opinion regarding any causal relationship between migraine 
headaches, obstructive sleep apnea, or post-concussion 
syndrome and active service.  Again, there is no 
documentation of any findings with respect to migraine 
headaches or obstructive sleep apnea in service.  There also 
is no documentation of any findings with respect to post-
concussion syndrome after service separation.  While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing no nexus between migraine headaches, obstructive 
sleep apnea, or the claimed post-concussion syndrome and 
active service.

Higher Initial Rating Claim

The Veteran also contends that his service-connected acquired 
psychiatric disability is more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected acquired psychiatric 
disability currently is evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130, DC 9413 (anxiety disorder, not 
otherwise specified).  See 38 C.F.R. § 4.130, DC 9413 (2009).

Under DC 9413, a 30 percent rating is assigned for a 
psychiatric disability manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for a psychiatric disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for a psychiatric disability 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), or an inability to establish 
and maintain effective relationships.  

A 100 percent rating is assigned for a psychiatric disability 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater 
than 30 percent for an acquired psychiatric disability.  The 
competent medical evidence shows that the Veteran's service-
connected acquired psychiatric disability is manifested by, 
at worst, occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (as seen on VA 
examination in January 2006).  At his VA examination in 
January 2006, the Veteran complained of "more problems with 
short-term memory as he gets older," avoiding crowds, and 
feeling sad and depressed most of the time "about his 
headaches."  He was married to his wife although his 
relationship with her was reported to be "up and down."  He 
also reported a good relationship with his children ages 11 
and 9.  He stated that he felt somewhat hopeless and 
despondent about his back problems and headaches.  He denied 
any suicidal ideation and reported that he had felt 
"nervous" since his in-service concussion.  He denied panic 
attacks.  The Veteran stated that he had difficulty 
remembering dates, including his wife's birthday.  He 
reported that he had worked for 20 years as an aircraft 
mechanic for American Airlines but had almost no sick leave 
because he had taken off time for back problems, sinus 
problems, headaches, ankle pain, "and related depression."  
He stated that he enjoyed his job although he reported that, 
when asked to do more than 1 task at a time, he became 
"panicky, irritable" and lost concentration.  He worked on 
different shifts every 3 months because of an inability to 
tolerate people "for too long."  He also worked as a union 
representative for his fellow employees and "most of his 
friendships are in the union."  The Veteran reported being 
close to one younger sister.  The VA examiner concluded that 
the Veteran's employment was stable.

Mental status examination of the Veteran in January 2006 
showed that he looked tired, moved slowly, and was dressed 
casually.  He was anxious, depressed, and tense.  There was 
no evidence of delusional thinking or hallucinations.  The VA 
examiner observed that the Veteran continually chewed on his 
cuticles during the examination which was attributed to 
anxiety.  The Veteran was fairly oriented to time.  He had 
poor short-term memory.  He denied compulsive or ritualistic 
behavior.  The Veteran's speech was logical, goal-directed, 
with pressured rate and normal tone.  The Veteran was able to 
maintain his personal hygiene.  The VA examiner stated that 
the Veteran appeared to be experiencing mild difficulty with 
his activities of daily living due to anxiety and 
concentration problems.  The Veteran's Global Assessment of 
Functioning (GAF) score was 65, indicating some mild symptoms 
or some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  The diagnoses 
included moderate depressive disorder and anxiety secondary 
to a 1978 head injury.  In summary, absent evidence of 
occupational and social impairment with reduced reliability 
and productivity or deficiencies in most areas, or total 
psychiatric disability, the Board finds that an initial 
rating greater than 30 percent for an acquired psychiatric 
disability is not warranted.

Finally, with respect to the Veteran's increased rating claim 
for degenerative disc disease with HNP and scoliosis of the 
lumbosacral spine and his service connection claims for 
hypomania and for hypochondria, the Board notes that it may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (West 2002).  An appeal may be withdrawn as to any or 
all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In a letter 
date-stamped as received by the RO on March 12, 2007, the 
appellant withdrew his appeal with respect to his claim for 
an increased rating for degenerative disc disease with HNP 
and scoliosis of the lumbosacral spine and with respect to 
his service connection claims for hypomania and for 
hypochondria.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
claims.  Accordingly, the Board does not have jurisdiction to 
review these claims and they are dismissed.


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.

Entitlement to service connection for post-concussion 
syndrome is denied.

Entitlement to an initial rating greater than 30 percent for 
an acquired psychiatric disability is denied.

Entitlement to a disability rating greater than 60 percent 
for degenerative disc disease with herniated nucleus pulposus 
(HNP) and scoliosis of the lumbosacral spine is dismissed.

Entitlement to service connection for hypomania is dismissed.

Entitlement to service connection for hypochondria is 
dismissed.


REMAND

As noted in the Introduction, the Veteran contends that his 
previously denied service connection claims for allergic 
rhinitis and for chronic maxillary and bilateral ethmoid 
sinusitis should be reopened on the basis of new and material 
evidence.  

Unfortunately, a review of the claims file shows that the 
July and December 2005 VCAA notice letters issued to the 
Veteran and his service representative did not define new and 
material evidence, did not advise the Veteran of the reasons 
for the prior denial of the claims of service connection for 
allergic rhinitis and for chronic maxillary and bilateral 
ethmoid sinusitis, and did not note the evidence needed to 
substantiate the underlying claims of service connection.    

The Supreme Court recently held in Sanders that-except in 
cases where VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the 
claim-(1) the burden of proving harmful error must rest with 
the party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Because the 
VCAA notice letters issued in this appeal did not satisfy the 
notice requirements for new and material evidence claims as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Board finds that VA did not meet the first requirement of 
38 C.F.R. § 3.159(b) and a harmful notice error has occurred.  
See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  Thus, on remand, the Veteran should 
be provided appropriate VCAA notice on his application to 
reopen previously denied claims for service connection for 
allergic rhinitis and for chronic maxillary and bilateral 
ethmoid sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, issue 
appropriate notice on the appellant's 
requests to reopen previously denied 
claims of service connection for allergic 
rhinitis and for chronic maxillary and 
bilateral ethmoid sinusitis.  A copy of 
the notice letter should be included in 
the claims file.

2.  Thereafter, readjudicate the 
appellant's requests to reopen previously 
denied claims of service connection for 
allergic rhinitis and for chronic 
maxillary and bilateral ethmoid sinusitis.  
If the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


